On November 13,2003, the defendant was sentenced to a Ten (10) year commitment to the Department of Corrections, with Five (5) suspended for the offense of Theft, a felony.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Lane Bennett. The state was not represented.
Lane Bennett informed the Division that the defendant, who is currently at the Butte Pre Release, was not aware that he is responsible for making his own transportation arrangements to the Montana State Prison for his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until June 2004.
Done in open Court this 1st day of April, 2004.
*28Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.